Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Robertson appeals the district court’s order dismissing his challenge to a *84wage levy issued by the Internal Revenue Service. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Robertson v. United States, No. 1:16-cv-00106-CCB (D. Md. June 30, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED